DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Philip R. Smith (Reg. No. 72,530) on 04/29/2021.

The application has been amended as follows: 









	receiving, by a wireless device, a radio resource control message comprising:
a radio network temporary identifier, RNTI, for a downlink control information (DCI) 
a location parameter for the wireless device; and
configuration parameters of one or more secondary cells;
	receiving, based on the RNTI, a first DCI comprising blocks, wherein:
the location parameter indicates a location of a block, of the blocks, for the wireless device; and
the block comprises a dormancy indication for at least one secondary cell of the one or more secondary cells; and
	transitioning the at least one secondary cell to a dormant state in response to the dormancy indication indicating the dormant state.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: no reasonable combination of prior art references is found to disclose all of the claimed features, as a whole, as required in each of the allowed claims.  The applicant’s remarks filed on 04/14/2021 demonstrate how the amended claims overcome the previously cited prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kim (US 2020/0092813) discloses signaling a UE-specific search space and a combination of a DCI format to be monitored in the search space and a RNTI using RRC signaling (paragraph [0102]).  However, the search space and the DCI format, although may be considered as location parameters related to a DCI, is not considered equivalent to the claimed location parameters that indicates a location of a block of the blocks (which the DCI comprises) and therefore is not sufficient to be used in rejections of the currently allowed claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719.  The examiner can normally be reached on Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUTAI KAO/Primary Examiner, Art Unit 2473